DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on December 20th, 2021 has been acknowledged.  By this amendment, claims 1, 9, 17, and 22 have been amended.  Accordingly, claims 1-26 are pending in the present application in which claims 1, 9, 17, and 22 are in independent form.    Applicant’s amendment to the title has been accepted.  Note that, claim 22 which is listed after claim 16 and before claim 18 should be relabeled as claim 17, see explanation in the claim objection below.
Claim Objections
Claim 22 is objected to because of the following informalities:  
Note that, in the claims index, claim 22 which is sequentially listed after claim 16 and before claim 18 is mislabeled as claim 22 instead of claim 17.  It is believed that this claim 22 should be labeled as claim 17 because the claim contains the same original limitations as original claim 17 and furthermore, claim 18-21 depends directly/indirectly on claim 17.  Appropriate correction is required.  For examination purposes, examiner interprets this claim 22 as claim 17.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15, and 17-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (U.S. Pub. 2008/0001290), newly cited.
In re claim 1, Chou discloses a flip chip connection comprising: a substrate 20 formed from silicon (Si) (see paragraphs [0021], [0041] and fig. 2P); a metal pad 16 in direct contact with a contact side of the substrate 20 (see paragraph [0047] and fig. 2P); a first passivation layer 14 in direct contact with the contact side of the substrate 20 (see paragraph [0041] and fig. 2P), wherein the first passivation layer 14 at least partially overlaps the metal pad 16 (see fig. 2P);  a first metal layer 24 (titanium-tungsten alloy layer) on a contact side of the metal pad 16 (see paragraph [0045] and fig. 2P);  a metallization structure 34 on a contact side of the first metal layer 22 (see paragraph [0061] and fig. 2P);  and a contact structure (a metal bump, not shown) on a contact side of the metallization structure 34 (see paragraphs [0097]-[0099] and fig. 2P, note that, Chou discloses that after the step shown in fig. 2P is completed a metal bump is formed on the metallization structure 34 exposed by the opening 38a).

    PNG
    media_image1.png
    364
    793
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Chou discloses wherein the first passivation layer 14 is a hard passivation layer (see paragraph [0025] and fig. 2P, such as silicon nitride).
In re claim 3, as applied to claim 2 above, Chou discloses wherein the first passivation layer 14 comprises one of an oxide, nitride, or metal oxide (see paragraph [0025] and fig. 2P).
In re claim 4, as applied to claim 1 above, Chou discloses wherein the flip chip connection further comprising a second passivation layer 22 on a contact side of the first passivation layer 14 (see paragraph [0041] and fig. 2P).
 In re claim 5, as applied to claim 4 above, Chou discloses wherein the second passivation layer 22 comprises a polymer (see paragraph [0041] and fig. 2P).
In re claim 6, as applied to claim 1 above, Chou discloses wherein the metallization structure 34 is configured to redistribute signals (see paragraph [0061] and fig. 2P).

In re claim 9, Chou discloses a flip chip connection comprising: a substrate 20 formed from silicon (Si) (see paragraphs [0021], [0041] and fig. 2P); a metal pad 16 in direct contact with a contact side of the substrate 20 (see paragraph [0047] and fig. 2P); first passivation means 14 in direct contact with the contact side of the substrate 20 (see paragraph [0041] and fig. 2P), wherein the first passivation means 14 at least partially overlaps the metal pad 16 (see fig. 2P);  a first metal layer 24 (titanium-tungsten alloy) on a contact side of the metal pad 16 (see paragraph [0045] and fig. 2P);  a metallization structure 34 on a contact side of the first metal layer 22 (see paragraph [0061] and fig. 2P);  and a contact structure (a metal bump, not shown) on a contact side of the metallization structure 34 (see paragraphs [0079]-[0099] and fig. 2P, note that, Chou discloses that after the step shown in fig. 2P is completed a metal bump is formed on the metallization structure 34 exposed by the opening 38a).
In re claim 10, as applied to claim 9 above, Chou discloses wherein the first passivation means 14 is a hard passivation layer (see paragraph [0025] and fig. 2P, such as silicon nitride).
In re claim 11, as applied to claim 10 above, Chou discloses wherein the first passivation means 14 comprises one of an oxide, nitride, or metal oxide (see paragraph [0025] and fig. 2P).

 In re claim 13, as applied to claim 12 above, Chou discloses wherein the second passivation means 22 comprises a polymer (see paragraph [0041] and fig. 2P).
In re claim 14, as applied to claim 9 above, Chou discloses wherein the metallization structure 34 is configured to redistribute signals (see paragraph [0061] and fig. 2P).
In re claim 15, as applied to claim 14 above, Chou discloses wherein the metallization structure 34 is vertically and horizontally offset from the metal pad 16 (see paragraph [0061] and fig. 2P).
In re claim 17 (currently listed as Currently Amended claim 22), Chou discloses a method for manufacturing a flip chip connection, the method comprising: providing a substrate 20 formed from silicon (Si) (see paragraphs [0021], [0041] and fig. 2A); forming a metal pad 16 in direct contact with a contact side of the substrate 20 (see paragraph [0041] and fig. 2B); forming a first passivation layer 14 in direct contact with the contact side of the substrate 20 (see paragraph [0041] and fig. 2C), wherein the first passivation layer 14 at least partially overlaps the metal pad 16 (see fig. 2C); forming a first metal layer (titanium-tungsten alloy) 24  on a contact side of the metal pad 16 (see paragraph [046] and fig. 2D); forming a metallization structure 34 on a contact side of the first metal layer 24 (see paragraph [0061] and fig. 2M); and forming a contact structure (a metal bump, not shown) on a contact side of the metallization structure 34 (see paragraphs [0097]-[0099] and fig. 2P, note that, Chou discloses that after the step shown in fig. 2P is 
In re claim 18, as applied to claim 17 above, Chou discloses wherein the first passivation layer 14 comprises one of an oxide, nitride, or metal oxide (see paragraph [0025] and figs. 2C and 2P, such as silicon nitride).
In re claim 19, as applied to claim 17 above, Chou discloses wherein the method further comprises forming a second passivation layer 22 on a contact side of the first passivation layer 14 (see paragraph [0041] and figs. 2B and 2P).
In re claim 20, as applied to claim 17 above, Chou discloses wherein the metallization structure 34 is configured to redistribute signals (see paragraph [0061] and figs. 2M-P).
In re claim 21, as applied to claim 20 above, Chou discloses wherein the metallization structure 34 is vertically and horizontally offset from the metal pad 16 (see paragraph [0061] and figs. 2M-P).
In re claim 22, Chou discloses a non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform a method, the method comprising: providing a substrate 20 formed from silicon (Si) (see paragraphs [0021], [0041] and. Fig. 2A); forming a metal pad 16 in direct contact with a contact side of the substrate 20 (see paragraph [0041] and fig. 2B);  forming a first passivation layer 14 in direct contact with the contact side of the substrate 20 (see paragraph [0041] and fig. 2C), wherein the first passivation layer 14 at least partially overlaps the metal pad 16 (see fig. 2C);  forming a first metal layer (titanium-tungsten alloy) on a contact side of the metal pad 16 (see paragraph [0046] and fig. 
In re claim 23, as applied to claim 22 above, Chou discloses wherein the first passivation layer 14 comprises one of an oxide, nitride, or metal oxide (see paragraph [0025] and figs. 2C and 2P, such as silicon nitride).
In re claim 24, as applied to claim 22 above, Chou discloses wherein the method further comprises forming a second passivation layer 22 on a contact side of the first passivation layer 14 (see paragraph [0041] and figs. 2B and 2P).
In re claim 25, as applied to claim 22 above, Chou discloses wherein the
metallization structure 34 is configured to redistribute signals (see paragraph [0061] and figs. 2M-P).
	In re claim 26, as applied to claim 25 above, Chou discloses wherein the metallization structure 34 is vertically and horizontally offset from the metal pad 16 (see paragraph [0061] and figs. 2M-P).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Pub. 2008/0001290), newly cited, in view of Song et al. (U.S. Pub. 2015/0228707), of record.
In re claims 8 and 16 as applied to claims 1 and 9 above, respectively, Chou is silent to wherein the flip chip connection is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (see paragraph [0055] and fig. 6).
	However, Song discloses in a same field of endeavor, a flip chip connection, including, inter-alia, a substrate 302 (see paragraph [0037] and fig. 3); a metal pad (MA) on a contact side of the substrate 302 (see paragraph [0038] and fig. 3); a first passivation layer 306 on the contact side of the substrate 302 (see paragraph [0038] and fig. 3), wherein the first passivation layer 306 at least partially overlaps the metal pad (MA) (see fig. 3);  a first metal layer 310 on a contact side of the metal pad (MA) (see paragraph [0042] and fig. 3);  a metallization structure 314 on a contact side of the first metal layer 310 (see paragraph [0042] and fig. 3);  and a contact structure 104I on a contact side of the metallization structure 314 (see paragraph [0044] and fig. 3), and wherein the flip chip connection is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable 
	
    PNG
    media_image2.png
    705
    955
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique as taught by Song into the flip chip connection of Chou in order to enable the flip chip connection to be incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle in Chou to be formed because Song suggested that it is well-known in the art for the flip chip connection to be KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chi et al.			U.S. Pub. 2020/0312732	Oct. 1, 2020.
Alvarado et al.		U.S. Pub. 2014/0339712	Nov. 20, 2014.
Xu et al.			U.S. Patent 8,575,493	Nov. 5, 2013.
Chen et al.		U.S. Pub. 2013/0147031	Jun. 13, 2013.
Watanabe		U.S. Pub. 2011/0089562	Apr. 21, 2011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892